 
 
I 
108th CONGRESS 2d Session 
H. R. 5249 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2004 
Mr. Houghton introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide for a nonrefundable tax credit against income tax for individuals who purchase a residential gun safe for the safe storage of firearms. 
 
 
1.Short titleThis Act may be cited as the Firearm Theft Prevention Act of 2004. 
2.Credit for residential gun safe purchases 
(a)In GeneralSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is amended by inserting after section 25B the following new section:  
 
25C.Residential gun safes 
(a)In GeneralIn the case of an individual, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to 25 percent of the aggregate amount paid or incurred by the taxpayer during the taxable year for one or more qualified residential gun safes.  
(b)LimitationThe credit allowed under subsection (a) for any taxable year shall not exceed $250. 
(c)Qualified Residential Gun SafesFor purposes of this section, the term qualified residential gun safe means any container if such container— 
(1)is acquired by the taxpayer for the taxpayer’s personal use, 
(2)is designed to fully contain one or more firearms, 
(3)includes a secure locking mechanism, 
(4)is designed to prevent unauthorized access to its contents by children under the age of 18, and 
(5)is tested and certified by a certification organization that is accredited by an appropriate accreditation organization, such as the American National Standards Institute, as— 
(A)complying with an appropriate performance standard, such as Underwriters Laboratories (UL) 1037, Standard for Antitheft Alarms and Devices, or 
(B)being capable of resisting a 5 minute attempt to access the interior of the safe using household tools when the safe is properly installed. For purposes of paragraph (5)(B), the creation of an opening in a safe of less than 4 inches in diameter shall not be treated as having accessed the interior of the safe. 
(d)Inclusion of Installation ExpensesFor purposes of this section, any amount paid or incurred by the taxpayer for the installation of a qualified residential gun safe shall be treated as an amount paid or incurred for such safe. 
(e)Denial of double benefitNo deduction or credit shall be allowed under this chapter (other than this section) for any amount taken into account in determining the credit under this section.  
(f)Married couples must file joint returnIf the taxpayer is married at the close of the taxable year, the credit shall be allowed under subsection (a) only if the taxpayer and taxpayer’s spouse file a joint return for the taxable year. 
(g)Election to have credit not applyA taxpayer may elect (in such form and manner and at such time as the Secretary may require) to have this section not apply for any taxable year. 
(h)RegulationsThe Secretary shall prescribe such regulations as may be necessary to carry out this section, including regulations to carry out subsection (c)(5). 
(i)Carryforward of unused creditsIf the credit allowable under subsection (a) for any taxable year exceeds the limitation imposed by section 26(a) for such taxable year reduced by the sum of the credits allowable under this subpart (other than this section and sections 23 and 1400C), such excess shall be carried to the succeeding taxable year and added to the credit allowable under subsection (a) for such taxable year. No credit may be carried forward under this subsection to any taxable year following the third taxable year after the taxable year in which the credit arose. For purposes of the preceding sentence, credits shall be treated as used on a first-in-first-out basis. . 
(b)Clerical AmendmentThe table of sections for subpart A of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 25B the following new item: 
 
 
Sec. 25C. Residential gun safes.  
(c)Effective DateThe amendments made by this section shall apply to taxable years beginning after December 31, 2004.   
 
